          Case 5:18-cv-07677-NC Document 216 Filed 12/02/20 Page 1 of 7




 1 JEFFREY L. BORNSTEIN – 099358
   ERNEST GALVAN – 196065
 2 KARA J. JANSSEN – 274762
   REKHA E. ARULANANTHAM – 317995
 3 ROSEN BIEN GALVAN & GRUNFELD LLP
   101 Mission Street, Sixth Floor
 4 San Francisco, California 94105-1738
   Telephone: (415) 433-6830
 5 Facsimile: (415) 433-7104
   Email:       jbornstein@rbgg.com
 6              egalvan@rbgg.com
                kjanssen@rbgg.com
 7              rarulanantham@rbgg.com
 8 Attorneys for Plaintiffs
 9                                   UNITED STATES DISTRICT COURT
10                      NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
11
12 ASHOK BABU, ROBERT BELL,                               Case No. 5:18-CV-07677
   IBRAHIM KEEGAN-HORNESBY,
13 DEMAREA JOHNSON, BRANDON                               JOINT RESPONSE TO OCTOBER 2,
   JONES, STEPHANIE NAVARRO,                              2020 ORDER SETTING STATUS
14 ROBERTO SERRANO, and                                   HEARING ON SANTA RITA JAIL
   ALEXANDER WASHINGTON on behalf                         COVID-19 RESPONSE
15 of themselves and all others similarly
   situated,                                              Judge: Hon. Nathanael Cousins
16
                 Plaintiffs,
17
          v.
18
   COUNTY OF ALAMEDA; GREGORY J.
19 AHERN in his official capacity as Sheriff
   of the Alameda County Sheriff’s Office;
20 KARYN TRIBBLE in her official capacity
   as Director of the Alameda County
21 Behavioral Health Care Services Agency;
   and DOES 1 to 20, inclusive,,
22
                 Defendants.
23
24
25
26
27
28
     17088857.1[3656692.3]                                                      Case No. 5:18-CV-07677
                       JOINT RESPONSE TO OCTOBER 2, 2020 ORDER SETTING STATUS HEARING ON
                                       SANTA RITA JAIL COVID-19 RESPONSE
         Case 5:18-cv-07677-NC Document 216 Filed 12/02/20 Page 2 of 7




 1 I.      Population Reduction
 2         Plaintiffs’ Statement: The number of new COVID cases in California is surging.1
 3 More people than ever before are in California hospitals due to the virus, and Governor
 4 Gavin Newsom is considering implementing an even more drastic stay-at-home order.2
 5 Despite this, the population of Santa Rita Jail (the “Jail”) continues to rise, increasing the
 6 risk of the virus spreading in the Jail. As of November 30, 2020, the population is 2,224,
 7 reflecting a 23.8 percent increase from the Jail’s population in May this year.
 8         Although, there are only two positive cases amongst the incarcerated population as
 9 of November 30, the COVID-19 update webpage shows three positive cases amongst staff
10 or contractors, in addition to the six staff members or contractors who were able to return
11 to work on November 29 and November 30. In California prisons, out of 1,430 active
12 cases amongst staff, 1,180 tested positive in the last two weeks. See “CDCR/CCHCS
13 COVID-19 Employee Status,” California Department of Corrections and Rehabilitation
14 (Nov. 25, 2020), https://www.cdcr.ca.gov/covid19/cdcr-cchcs-covid-19-status/. Plaintiffs
15 remain concerned that introduction of the virus by staff is inevitable as the number of cases
16 in the community rises.
17         Plaintiffs continue to urge Defendants to reduce the jail population, in order to make
18 social distancing, modified programming, isolation, and quarantine easier. The joint
19 expert, Mike Brady, has made similar recommendations in his recent reports. On
20 October 14, 2020, Plaintiffs sent Defendants a letter with requests for information about
21 the space available at the jail for intake quarantine and for COVID-positive individuals or
22 those awaiting pending results; out-of-cell time and staffing in medical isolation and intake
23
24   1
       Evan Webeck, “Coronavirus: California’s Hospitalizations Reach All-time High,” SAN
25   JOSE MERCURY NEWS (Nov. 30, 2020 at 10:13 a.m.),
     https://www.mercurynews.com/2020/11/30/coronavirus-californias-hospitalizations-reach-
26   all-time-high/.
     2
       Id.; Maggie Angst, “Newsom: New California Stay-at-Home Order Could Drop This
27   Week,” San Jose Mercury News (Nov. 30, 2020 at 1:15 p.m.),
     https://www.mercurynews.com/2020/11/30/newsom-new-california-stay-at-home-order-
28   could-be-unveiled-this-week/.
     17088857.1[3656692.3]
                                                1                         Case No. 5:18-CV-07677
               JOINT RESPONSE TO OCTOBER 2, 2020 ORDER SETTING STATUS HEARING ON
                               SANTA RITA JAIL COVID-19 RESPONSE
          Case 5:18-cv-07677-NC Document 216 Filed 12/02/20 Page 3 of 7




 1 quarantine units; and testing refusals. Although Defendants have provided information on
 2 testing refusals, Defendants have not yet responded to the other requests for or provided a
 3 date for when Defendants will meet with joint neutral expert Mike Brady regarding his
 4 recommendations for addressing the population increase, as Defendants agreed to do
 5 during the October 2, 2020 status hearing. In addition to a response to the October 14,
 6 2020 letter, Plaintiffs request that Defendants explain what factors are driving the ongoing
 7 rise in population and what steps, if any, the Jail and County officials are taking to try to
 8 reduce the growing population.
 9               At this critical moment during the pandemic, it is incumbent that all of us work
10 together to reduce the spread of this terrible disease. Reducing the congregate setting of
11 the Jail is an important part of the preventive work that needs to be done to avoid
12 devastating illness rates and the loss of life, as we are seeing in the California state prisons.
13               Defendants’ Statement:
14               Alameda County Sheriff’s Office continues to respond proactively to the global
15 pandemic; its corrections-industry leading COVID-19 policies and procedures continue to
16 mitigate the introduction and spread of COVID-19 at Santa Rita Jail. Of course, Alameda
17 County Sheriff’s Office is mindful that COVID-19 can spread rapidly, which is part of the
18 reason Santa Rita Jail employs robust testing policies, a 14-day intake quarantine during
19 which inmates are offered testing twice, quarantines housing units if any inmate presents
20 with symptoms or tests positive, and employs a universal, mandatory mask policy for all
21 persons within the confines of Santa Rita Jail. As it has from the outset of the pandemic,
22 Santa Rita Jail’s COVID-19 response will continue to be based on science, CDC
23 Guidelines, California Department of Public Health and Alameda County Public Health
24 Department guidance for the duration of the pandemic.
25               With regard to the jail’s population, which as of December 1, 2020 consisted of
26 2,206 inmates (with 155 awaiting transfer to CDCR), Alameda County Sheriff’s Office
27 will continue its close cooperation with federal, state and local justice stakeholders.
28 Furthermore, as Alameda County Sheriff’s Office has advised Plaintiffs’ counsel, Alameda
     17088857.1[3656692.3]
                                                        2                       Case No. 5:18-CV-07677
                       JOINT RESPONSE TO OCTOBER 2, 2020 ORDER SETTING STATUS HEARING ON
                                       SANTA RITA JAIL COVID-19 RESPONSE
          Case 5:18-cv-07677-NC Document 216 Filed 12/02/20 Page 4 of 7




 1 County Probation Department, Pretrial Services Division, started a pilot program before
 2 the pandemic, which has the goals of increasing the safe and efficient release of arrestees
 3 and to validate and expand the use of risk assessments. The assessment unit for this
 4 program, the function of which is to accurately identify risk level for failure to appear in
 5 court and to make recommendations regarding conditions of release, is based at Santa Rita
 6 Jail and operates 24 hours per day, seven days per week. The assessment unit uses the
 7 Virginia Pretrial Risk Assessment Instrument Revised (“VPRAI-Revised”) (2016), which
 8 evaluates a number of gender and race-neutral risk factors to recommend a supervision
 9 level from unsupervised release, to supervised release to detention.
10               Finally, on November 20, 2020 Sheriff Ahern sent a letter to the Alameda County
11 Chiefs of Police and the Sheriff’s Association to provide updates on Jail population and the
12 status of $0 bail. By way of background, at the onset of the pandemic, bail for most
13 misdemeanor and felony offenses was set at $0 under Rule 4.115. In June, Rule 4.115 was
14 amended to expand the list of offenses exempted from $0 bail to include "a misdemeanor
15 or felony violation alleged to have been committed when the arrestee had been
16 previously released on their own recognizance or pursuant to $0 or other monetary
17 bail." Pursuant to this change persons previously released under their own
18 recognizance, or pursuant to the $0 bail change, who re-offend and are brought to the
19 Jail will be subject to bail under the Superior Court 2020 bail schedule. Because this
20 change may be contributing to population increases at the Jail, and concerns relating to
21 the possible spread of COVID-19 and influenza, Sheriff Ahern wrote that “[i]n
22 situations where circumstances permit individuals be cited and released in the field, we
23 ask that your staff consider this option.” Sheriff Ahern noted that “[t]his will assist in
24 our efforts to reduce additional risk factors which may cause further exposure to the
25 Santa Rita Jail population by reducing the number of people entering the facility, as
26 well as allowing for individuals arrested for minor offenses and misdemeanors to be
27 released in the field.” Defendants are hopeful that this will help mitigate the risk of the
28 spread of COVID-19 and assist in reducing population at the Jail.
     17088857.1[3656692.3]
                                                        3                       Case No. 5:18-CV-07677
                       JOINT RESPONSE TO OCTOBER 2, 2020 ORDER SETTING STATUS HEARING ON
                                       SANTA RITA JAIL COVID-19 RESPONSE
          Case 5:18-cv-07677-NC Document 216 Filed 12/02/20 Page 5 of 7




 1 II.           Reducing Testing Refusals
 2               Plaintiffs’ Statement: On November 5, 2020, Defendants shared with Plaintiffs a
 3 spreadsheet documenting the number of COVID test refusals from the first day of testing
 4 on May 16, 2020 to November 3, 2020. That same day, the Parties as well as Ben Rice,
 5 legal counsel for Wellpath, met and conferred on the issue. The data reflected a variance
 6 in refusals by newly booked individuals from 6 percent to 69 percent. For quarantined
 7 individuals, testing refusals varied from 0 to 97 percent. Mr. Rice explained that, in the
 8 quarantined units, individuals tended to accept testing in large numbers or refuse testing in
 9 large numbers, and that it seemed to vary by the population of the particular unit. He said
10 that Wellpath continued to encourage individuals to take the test.
11               Mr. Rice agreed to find out whether medical staff could offer less intrusive methods
12 of taking the test and whether Wellpath would take other steps, including extending the
13 quarantine for individuals who were exposed to someone who tested positive for COVID-
14 19 and refused testing to 14 days. The parties also discussed the low number of tests
15 offered to individuals upon release, as required by the Outbreak Control Plan. The low
16 number appears to be related to the fact Wellpath does not regularly receive at least
17 48 hours of notice prior to the individual’s release. Defendants agreed to look into whether
18 there are ways to improve the process, including potentially offering of a test as part of the
19 standard release process, or otherwise increasing the number of individuals being offered
20 testing upon release. Plaintiffs request an update on these issues.
21               Defendants’ Statement:
22               Defendants and Wellpath will continue to meet and confer with Plaintiffs to address
23 their testing refusal questions. However, now that Santa Rita Jail’s COVID-19 response is
24 alleged in the First Amended Complaint, and the parties are in ongoing negotiations,
25 Defendants are mindful that detailed updates on this topic on the public Case Management
26 Calendar may impact these ongoing negotiations, and the privileged nature of those efforts.
27 With regard to inmate release and refusals, it is true that frequently inmates are ordered
28 released by appropriate authorities with little-to-no notice to ACSO, AFBH or Wellpath,
     17088857.1[3656692.3]
                                                        4                       Case No. 5:18-CV-07677
                       JOINT RESPONSE TO OCTOBER 2, 2020 ORDER SETTING STATUS HEARING ON
                                       SANTA RITA JAIL COVID-19 RESPONSE
        Case 5:18-cv-07677-NC Document 216 Filed 12/02/20 Page 6 of 7




 1 making offering COVID-19 testing to inmates at least 48 hours prior to release difficult.
 2 III.      COVID Spot Check Inspections by Sabot Consulting
 3           Plaintiffs’ Statement: On November 10, 2020, joint neutral expert Mike Brady of
 4 Sabot Consulting issued a report on his September 22, 2020 spot check inspection, for
 5 which Mr. Brady provided the Jail with two hours’ notice3. Mr. Brady noted the following
 6 issues:
 7                lack of social distancing and inconsistent enforcement of masks in the
                   kitchen;
 8
                  inconsistent enforcement of social distancing and mask policies;
 9
                  no weekend contact tracing, even if there are inmates who test positive in the
10                 inmate population outside of the medical isolation housing units for newly
                   booked inmates; and
11
                  insufficient documentation of the Intake, Transfer, Release processes or
12                 procedures modified to prevent the spread of COVID-19.
13           Mr. Brady also conducted a spot check inspection on November 20, 2020. His
14 report on this visit is forthcoming and will likely provide updates to the issues described
15 above. Plaintiffs request an update from Defendants regarding whether any actions have
16 been, or will be, taken to address the concerns raised in Mr. Brady’s November 10, 2020
17 report.
18           Defendants’ Statement:
19           Alameda County Sheriff’s Office will continue to post Mr. Brady’s COVID-19 spot
20 check reports as they become available. Defendants note that they voluntarily agreed to
21 these regular spot checks and that the overall tenor of Mr. Brady’s reports has been
22 complimentary of ACSO’s COVID-19 response. Plaintiffs’ update did not point out that
23 Mr. Brady’s most recent report found staff mask compliance at “99.9%” (due to one
24 contractor employee wearing his mask below his nose) and that “[t]he ACSO and Wellpath
25 continue to do an excellent job of preventing/mitigating the spread of the Covid-19 virus
26 within the secure perimeter of the Santa Rita Jail.”
27
   3
     Mr. Brady’s report can be downloaded from Santa Rita Jail’s COVID-19 Update
28 webpage: https://www.alamedacountysheriff.org/admin_covid19.php.
   17088857.1[3656692.3]
                                              5                        Case No. 5:18-CV-07677
                 JOINT RESPONSE TO OCTOBER 2, 2020 ORDER SETTING STATUS HEARING ON
                                 SANTA RITA JAIL COVID-19 RESPONSE
          Case 5:18-cv-07677-NC Document 216 Filed 12/02/20 Page 7 of 7




 1               Next, Mr. Brady has not circulated a draft report regarding his November 20 spot
 2 check. When he does, Mr. Brady will indicate “whether any actions have been, or will be,
 3 taken to address the concerns raised in Mr. Brady’s November 10, 2020 report” and ACSO
 4 will respond appropriately.
 5 IV.           Translation of COVID-19 Educational Materials
 6               Plaintiffs’ Statement: Defendants stated in the Parties’ Joint Response to August 27
 7 Order Continuing Status Hearing Re COVID-19 Response, Dkt. 205, that the Jail would
 8 receive materials translated into Korean, Tagalog, Mandarin, Cantonese, and Vietnamese
 9 by October 5, 2020. Plaintiffs focus on a few selected issues that Defendants confirm
10 these materials are available at the Jail.
11               Defendants’ Statement:
12               All posted COVID-19 materials have been translated into the above languages and
13 are available on the inmate tablets, posted and provided as necessary.
14 V.            Ongoing Settlement Negotiations
15               Joint Statement: The Parties continue to engage in settlement discussions. The next
16 settlement conference is scheduled for December 14, 2020.
17 Dated: December 2, 2020                       Respectfully submitted,
18                                               ROSEN BIEN GALVAN & GRUNFELD LLP

19                                               By: /s/ Rekha Arulanantham
20                                                   Rekha Arulanantham
                                                     Attorneys for Plaintiffs
21
     Dated: December 2, 2020                      BURKE, WILLIAMS & SORENSEN,
22                                                LLP

23                                                By: /s/ Gregory B. Thomas
                                                     Gregory B. Thomas
24                                                   Attorneys for Defendants
25 Dated: December 2, 2020                        HANSON BRIDGETT LLP

26                                                By: /s/ Paul B. Mello
27                                                   Paul B. Mello
                                                     Attorneys for Defendants
28
     17088857.1[3656692.3]
                                                        6                       Case No. 5:18-CV-07677
                       JOINT RESPONSE TO OCTOBER 2, 2020 ORDER SETTING STATUS HEARING ON
                                       SANTA RITA JAIL COVID-19 RESPONSE
